AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of I \   Lt
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRlCT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After November I, 1987)



                Jovanny Antonio Cruz-Martinez                                     Case Number: 3: 19-mj-21080

                                                                                  Michael J Messina
                                                                                  Defendant's Attorney


REGISTRATION NO. 83634298
THE DEFENDANT:
 l2SI pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




      Count(s)     ~~~~~~~~~~~~~~~~~-
                                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ¥...:rIME SERVED

 l2SI Assessment: $10 WAIVED l2SI Fine: WAIVED
 l2SI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
      Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, March 4, 2019

                    / /I ti
                 Y. )WJL,                                 FILED
              DUSM
                                                          MAR 0 4 2019
                                            SO CLERK, U.S. DISTRICT COURT
                                            BY UTHERN DISTRICT OF CALIFORNIA
                                                                         DEPUTY
Clerk's Office Copy                                                                                                          3: 19-mj-21080
